MEMORANDUM **
Jose Luis Diego-Rodríguez and Enriqueta Ramirez-Flores, natives and citizens of Mexico, seek review of an order of the Board of Immigration Appeals (“BIA”) *582denying their motion to reopen removal proceedings. We review for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The BIA considered the evidence petitioners submitted with their motion to reopen and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (the BIA’s denial of a motion to reopen shall be reversed if it is “arbitrary, irrational, or contrary to law”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.